Order entered November 26, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01440-CV

                          JAMES KIRBY, ET AL., Appellants

                                           V.

                      UNITED TOWS, L.L.C., ET AL., Appellees

                   On Appeal from the 134th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-14-06767

                                       ORDER
             Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      We DENY as moot appellants’ November 11, 2014 motion to stay.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE